DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amendment to the Drawings has been acknowledged and the objection has been removed.

Specification
The amendment to the Abstract has been acknowledged and the objection has been removed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 29-48 are rejected under 35 U.S.C. 103 as being unpatentable over Abitbol et al. US 2003/0123026 in view of Kim et al. US 2005/0162419.
Regarding claim 29, Abitbol discloses a computer-implemented method ([0173], Intel compatible computer) for a pre-adjusted eyewear product (Fig 6B, spectacle frames), using a computer system ([0173], Intel compatible computer), the method comprising: capturing one or more images of an individual's anatomy (Fig 1, 3D model of face, biometric facial features); obtaining an anatomic model of an individual's anatomy (Fig 1, 3D model of face, biometric facial features), based on the one or more captured images (Fig 1, multiple digital images of face); receiving a parametric model of an eyewear product (Fig 1, spectacle fitting GUI 50), the parametric model having configurable portions corresponding to manually-adjustable portions of the eyewear product (GUI 50, [0072]-[0079]); providing a display of the parametric model and the anatomic model (Fig 6A, frame adjusted on user’s face); receiving user input comprising an adjustment to at least one of the configurable portions of the parametric model ([0079], change of prescription information); updating the parametric model based on the received user input ([0079], 3D model of the lenses is superimposed into the 3D model of the customer's spectacled face); and generating a display of the updated parametric model of the eyewear product (Fig 6A, frame adjustment displayed) but does not teach generating a display; defined by predefined physical constraints of the eyewear product. However, in a similar field, Kim teaches generating a display (Fig 3b); defined by predefined physical constraints of the eyewear product (Fig 24a, Fig 24b, Fig 24c, [296]-[319] describes parts of the eyeglasses model are adjusted to match images acquired from the measuring device and displayed with the adjusted parameters). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical parameters of Abitbol with the parameters of Kim for the purpose of creating a precise model for eyeglass design (Kim, [0297]).
Regarding claim 30, Abitbol discloses wherein updating the parametric model based on the received user input comprises adjusting the at least one configurable portion of the parametric model ([0073], Moving the frame up or down along his nose).
Regarding claim 31, Abitbol discloses wherein updating the parametric model based on the received user input comprises adjusting a configurable portion of the parametric model, other than the at least one configurable portion of the parametric model ([0078], parameters computed by the customized lens designer 80 are customized to the customer's face, frame/face fit, and lenses, and may include some or all of the following: backsurface-eyeball distance, lens decentration, bifocal lens position and orientation).
Regarding claim 32, Abitbol discloses generating a recommended adjustment to the at least one of the configurable portions of the parametric model, based on the obtained anatomic model and the received parametric model ([0078], parameters computed by the customized lens designer 80 are customized to the customer's face, frame/face fit, and lenses, and may include some or all of the following: backsurface-eyeball distance, lens decentration, bifocal lens position and orientation).
Regarding claim 33, Abitbol discloses wherein the recommended adjustment includes a displayed set of instructions comprising one or more icons, arrows, or suggested boundary lines ([0091], the customer may be instructed to approach the imaging system e.g. until his body touches the counter and then to adjust the seat elevation up or down until his eyes are bisected by a horizontal line drawn on a mirror appearing on the user-facing surface of the front cameras).
Regarding claim 34, Abitbol discloses providing a display ([0029], computerized display) comprising reference targets ([0086], calibration target), axes, alignment markers, or rulers to aid a user in providing the user input.
Regarding claim 35, Abitbol discloses further comprising: providing a display (Fig 6A) comprising visual markers denoting configurable portions of the parametric model (Fig 6A, [0144], a pictorial menu of all frames falling within the customer- and system-defined search criteria which may be displayed to the customer at the culmination of the search process).
Regarding claim 36, Abitbol discloses wherein the parametric model (Fig 6A) is comprised of the configurable portions ([0144], customer defined search) and one or more constrained portions ([0144], spectacle frames).
Regarding claim 37, Abitbol discloses a system for a pre-adjusted eyewear product ([0163]-[0164]), the system comprising: a data storage device ([0014], system includes a model database (Fig 8A-17D, see [0154]) storing 3D representations of a plurality of human models) storing instructions for creating the pre-adjusted eyewear product ([0065]-[0066]); and a processor ([0015], 3D image processor) configured to execute the instructions to perform a method comprising: capturing one or more images of an individual's anatomy (Fig 1, 3D model of face, biometric facial features); obtaining an anatomic model of an individual's anatomy (Fig 1, 3D model of face, biometric facial features), based on the one or more captured images (Fig 1, multiple digital images of face); receiving a parametric model of an eyewear product (Fig 1, spectacle fitting GUI 50), the parametric model having configurable portions corresponding to manually-adjustable portions of the eyewear product (GUI 50, [0072]-[0079]); providing a display of the parametric model and the anatomic model (Fig 6A, frame adjusted on user’s face); receiving user input comprising an adjustment to at least one of the configurable portions of the parametric model ([0079], change of prescription information); updating the parametric model based on the received user input ([0079], 3D model of the lenses is superimposed into the 3D model of the customer's spectacled face); and generating a display of the updated parametric model of the eyewear product (Fig 6A, frame adjustment displayed) but does not teach generating a display; defined by predefined physical constraints of the eyewear product. However, Kim teaches generating a display (Fig 3b); defined by predefined physical constraints of the eyewear product (Fig 24a, Fig 24b, Fig 24c, [296]-[319] describes parts of the eyeglasses model are adjusted to match images acquired from the measuring device and displayed with the adjusted parameters). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed (Kim, [0297]).
Regarding claim 38, Abitbol discloses wherein updating the parametric model based on the received user input comprises adjusting the at least one configurable portion of the parametric model ([0073], Moving the frame up or down along his nose).
Regarding claim 39, Abitbol discloses wherein updating the parametric model based on the received user input comprises adjusting a configurable portion of the parametric model, other than the at least one configurable portion of the parametric model ([0078], parameters computed by the customized lens designer 80 are customized to the customer's face, frame/face fit, and lenses, and may include some or all of the following: backsurface-eyeball distance, lens decentration, bifocal lens position and orientation).
Regarding claim 40, Abitbol discloses wherein the processor is further configured for: generating a recommended adjustment to the at least one of the configurable portions of the parametric model, based on the obtained anatomic model and the received parametric model ([0078], parameters computed by the customized lens designer 80 are customized to the customer's face, frame/face fit, and lenses, and may include some or all of the following: backsurface-eyeball distance, lens decentration, bifocal lens position and orientation).
Regarding claim 41, Abitbol discloses wherein the recommended adjustment includes a displayed set of instructions comprising one or more icons, arrows, or suggested boundary lines ([0091], the customer may be instructed to approach the imaging system e.g. until his body touches the counter and then to adjust the seat elevation up or down until his eyes are bisected by a horizontal line drawn on a mirror appearing on the user-facing surface of the front cameras).
Regarding claim 42, Abitbol discloses providing a display ([0029], computerized display) comprising reference targets ([0086], calibration target), axes, alignment markers, or rulers to aid a user in providing the user input.
Regarding claim 43, Abitbol discloses further comprising: providing a display (Fig 6A) comprising visual markers denoting configurable portions of the parametric model (Fig 6A, [0144], a pictorial menu of all frames falling within the customer- and system-defined search criteria which may be displayed to the customer at the culmination of the search process).
Regarding claim 44, Abitbol discloses wherein the parametric model (Fig 6A) is comprised of the configurable portions ([0144], customer defined search) and one or more constrained portions ([0144], spectacle frames).
Regarding claim 45, Abitbol discloses a non-transitory computer readable medium ([0171], CD-ROM)  for use on a computer system ([0173], Intel compatible computer) containing computer-executable programming instructions for a pre-adjusted eyewear product ([0163]-[0164]), the method comprising: capturing one or more images of an individual's anatomy (Fig 1, 3D model of face, biometric facial features); obtaining an anatomic model of an individual's anatomy Fig 1, 3D model of face, biometric facial features), based on the one or more captured images (Fig 1, multiple digital images of face); receiving a parametric model of an eyewear product (Fig 1, spectacle fitting GUI 50), the parametric model having configurable portions (GUI 50, [0072]-[0079]); providing a display of the parametric model and the anatomic model (Fig 6A, frame adjusted on user’s face); receiving user input comprising an adjustment to at least one of the configurable portions of the parametric model ([0079], change of prescription information); updating the parametric model based on the received user input ([0079], 3D model of the lenses is superimposed into the 3D model of the customer's spectacled face); and generating a display of the updated parametric model of the eyewear product (Fig 6A, frame adjustment displayed) However, Kim teaches generating a display (Fig 3b); defined by predefined physical constraints of the eyewear product (Fig 24a, Fig 24b, Fig 24c, [296]-[319] describes parts of the eyeglasses model are adjusted to match images acquired from the measuring device and displayed with the adjusted parameters). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical parameters of Abitbol with the parameters of Kim for the purpose of creating a precise model for eyeglass design (Kim, [0297]).
Regarding claim 46, Abitbol discloses wherein updating the parametric model based on the received user input comprises adjusting the at least one configurable portion of the parametric model ([0073], Moving the frame up or down along his nose).
Regarding claim 47, Abitbol discloses wherein updating the parametric model based on the received user input comprises adjusting a configurable portion of the parametric model, other than the at least one configurable portion of the parametric model ([0072, the user can reject a proposed position of the frame]).
(Fig 6A) is comprised of the configurable portions ([0144], customer defined search) and one or more constrained portions ([0144], spectacle frames).

Response to Arguments
Applicant’s arguments with respect to claim(s) 29, 37, and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly amended claim language of claims 29, 37, and 45 has been addressed in the above office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872